DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application filed on 26 August 2019.
Claims 1-24 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-13 are directed to a method, claims 14-24 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claim(s) recite(s) the fundamental economic process of performing a currency exchange. Specifically, the claims recite “identifying said amount of cryptocurrency transferred to said user account via said at least one network adapter, and assigning a second value, corresponding to current value of a second value classification different from said cryptocurrency's value classification, to said amount of cryptocurrency; initiating a financial transaction of a transaction value with a second account; defining a transaction amount of said cryptocurrency required to satisfy said transaction value as a proportion of said second value assigned to said amount of cryptocurrency compared to said transaction value, independent of a current value of said cryptocurrency in said second value classification; allocating, via said at least one network adaptor, said transaction amount of said cryptocurrency to satisfy said amount of said transaction value; and transferring, via said at least one network adapter, to said second account said transaction value”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite the process of converting one currency stored in a first account into a second different currency stored in a second account. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as blockchain merely generally link(s) the use of a judicial exception to the technological environment of blockchain. Specifically, the blockchain perform(s) the steps or functions of “creating a user account; monitoring transactions with said user account via at least one network adaptor; transferring an amount of cryptocurrency into said user account”. Generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a blockchain to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing a currency exchange. As discussed above, taking the claim elements separately, the blockchain perform(s) the steps or functions of “creating a user account; monitoring transactions with said user account via at least one network adaptor; transferring an amount of cryptocurrency into said user account”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing a currency exchange. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-13 and 15-24 further describe the abstract idea of performing a currency exchange. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronca et al. (US 20150363769 A1).

In regards to Claims 1 and 14, Ronca discloses:
A financial transaction method utilizing blockchain transfers, said method comprising: creating a user account (See Fig. 12 – 1202 and Para. [0315] – Ronca discloses receiving a request to deposit cryptocurrency into a user account, it is clear to one of ordinary skill in the art that said account must be created to exist); 
monitoring transactions with said user account via at least one network adaptor (See Para. [0217]); 
transferring an amount of cryptocurrency into said user account (See Fig. 4 – 414 and Para. [0223] – Ronca discloses transferring cryptocurrency into a first account); 
identifying said amount of cryptocurrency transferred to said user account via said at least one network adapter, and assigning a second value, corresponding to current value of a second value classification different from said cryptocurrency's value classification, to said amount of cryptocurrency (See Fig. 4 – 418 and Para. [0225] – Ronca discloses assigning a second amount of cryptocurrency to a second account); 
initiating a financial transaction of a transaction value with a second account (See Para. [0227]); 
defining a transaction amount of said cryptocurrency required to satisfy said transaction value as a proportion of said second value assigned to said amount of cryptocurrency compared to said transaction value, independent of a current value of said cryptocurrency in said second value classification (See Fig. 4 – 420 and 422 and See Para. [0227] – Ronca discloses performing a transaction using an amount of the cryptocurrency in the first account to purchase an amount of cryptocurrency associated with the second account when the second account balance is below a threshold such as when the balance is below the minimum required to perform a transaction); 
allocating, via said at least one network adaptor, said transaction amount of said cryptocurrency to satisfy said amount of said transaction value (ee Fig. 4 – 420 and 422 and See Para. [0227] – Ronca discloses performing a transaction using an amount of the cryptocurrency in the first account to purchase an amount of cryptocurrency associated with the second account when the second account balance is below a threshold such as when the balance is below the minimum required to perform a transaction); and 
transferring, via said at least one network adapter, to said second account said transaction value (See Fig. 4 - 424).

In regards to Claim 2, Ronca discloses:
The method as recited in claim 1, further comprising assigning said second value useable to satisfy said transaction value portion based upon an independently defined exchange rate between said value classification of said second value and said value classification of said cryptocurrency, less a transaction fee (See Para. [0072] – Ronca discloses a conversion engine capable of ensuring that the threshold can be covered based on current exchange rates).

In regards to Claim 3, Ronca discloses:
The method as recited in claim 1, wherein a value classification of said transaction value has a defined exchange rate to said value classification of said second value (See Para. [0221]).

In regards to Claim 4, Ronca discloses:
The method as recited in claim 1, further comprising utilizing an independently defined exchange rate between said value classification of said second value and said value classification of said cryptocurrency, defined based upon a time of transfer of said cryptocurrency into said user account, as a basis for assigning said second value (See Para. [0093]).

In regards to Claim 5, Ronca discloses:
The method as recited in claim 1, wherein additional cryptocurrency added to said user account is assigned a second value corresponding to a then current value of said second value classification (See Para. [0100]).

In regards to Claims 6 and 20, Ronca discloses:
The method as recited in claim 1, further comprising deducting a transaction fee from said second value (See Para. [0072]).

In regards to Claim 7, Ronca discloses:
The method as recited in claim 1, further comprising assigning said second value to specific blocks in said blockchain that define said cryptocurrency in said user account, said second value being assigned to said specific blocks even if additional cryptocurrency is added to said user account; and determining which blocks in said blockchain will be utilized to satisfy said transaction amount (See Para. [0139]).

In regards to Claim 8, Ronca discloses:
The method as recited in claim 1, wherein said value classification of said second value is represented in an amount of a second cryptocurrency (See Para. [0192]).

In regards to Claim 9, Ronca discloses:
The method as recited in claim 1, further structured to verify that said second account is an approved account and to deny a financial transaction with a non-approved account (See Para. [0074] – “Customer 102 may then confirm the exchange or deny the exchange”).

In regards to Claim 10, Ronca discloses:
The method as recited in claim 1, wherein said transaction value is represented in a credit transaction at a merchant associated with said second account (See Para. [0101]).

In regards to Claim 11, Ronca discloses:
The method as recited in claim 1, further comprising transferring said transaction amount of said cryptocurrency from said user account to a central account via said at least one network adaptor prior to transferring said transaction value to said second account (See Para. [0063]).

In regards to Claims 12 and 21, Ronca discloses:
The method as recited in claim 1, wherein said value classifications of said transaction value and said second value are at least one type of fiat currency (See Para. [0075]).

In regards to Claim 13, Ronca discloses:
The method recited in claim 1, wherein allocating said transaction amount of said cryptocurrency to satisfy said amount of said transaction value further comprises transferring a portion of said cryptocurrency corresponding to said transaction amount to a central account (See Para. [0063]).

In regards to Claim 15, Ronca discloses:
The system as recited in claim 14, wherein said financial transaction comprises a transaction with a liquidity account (See Para. [0074]).

In regards to Claim 16, Ronca discloses:
The system as recited in claim 14, wherein said computer-readable instructions are further operable to reject a proposed financial transaction at least if said second account is not an authorized account (See Para. [0074]).

In regards to Claim 17, Ronca discloses:
The system as recited in claim 14, wherein said first microprocessor and said system microprocessor are the same microprocessor (See Para. [0078]).

In regards to Claim 18, Ronca discloses:
The system as recited in claim 14 wherein said first microprocessor comprises a cryptocurrency storage device (See Para. [0042]).

In regards to Claim 19, Ronca discloses:
The system as recited in claim 14, wherein said computer-readable instructions are further operable to assign a different amount of said second value, corresponding to a then current value of said second value classification to additional amounts of cryptocurrency transferred to said first account, and to maintain said second values assigned to corresponding portions of said cryptocurrency (See Para. [0072]).

In regards to Claim 22, Ronca discloses:
The system as recited in claim 14, wherein said computer-readable instructions are further operable to apply at least a portion of said transaction value to a retail invoice (See Para. [0101]).

In regards to Claim 23, Ronca discloses:
The system as recited in claim 14, further comprising a hedging mechanism operable to mitigate volatility of said cryptocurrency amount received into said first account (See Para. [0083] – Calculation engine 224).

In regards to Claim 24, Ronca discloses:
The system as recited in claim 23, wherein said hedging mechanism is operable to sell held cryptocurrency from a liquidity account and assess a nominal exchange value of said held cryptocurrency prior to said financial transaction so as to mitigate against a decrease in a then current value of the second value classification exchanged with said cryptocurrency's value classification (See Para. [0083] – Ronca discloses an overall invention including a calculation engine capable of selling held cryptocurrency and assessing exchange values of said cryptocurrency).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Decastro (US 20150170112 A1) generally discloses systems and methods for conducting financial transaction and exchanges involving digital currencies and cryptocurrencies via network of platforms and banking networks.
Lee (US 20210056627 A1) discloses an invention relating to the exchange of various currencies via a blockchain network, particularly in the foreign marketplace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685